Title: John Quincy Adams to John Adams, 22 April 1783
From: Adams, John Quincy
To: Adams, John



Honoured Sir
Hague April 22d. 1783

I arrived here in very good health yesterday morning at about 6. o’clock, after having spent some days at Amsterdam. I found here a letter from you, by which you leave to my choice to stay here or go to Leyden: if you return to America this summer I think I had best stay here; because, if I go to Leyden; I shall only stay there a few weeks at most. You advise me yourself to stay here until you return.
Mr. Dana gave me when I left him two letters; one for you, and the other for Mr. Livingston which he enjoined me to deliver into your hands myself; but he has since wrote me to give the one for Mr. Livingston, to Mr. Ingraham, to be forwarded to America, but he forbids me absolutely to send yours by the post. I hope however to see you pretty soon here, as Mr. Oswald is said to be at present at Paris, to finish the Definitive treaty of Peace.

I am your Dutiful Son
J. Q. Adams


